--------------------------------------------------------------------------------

EXHIBIT 10.06
 
ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


INCENTIVE AWARD AGREEMENT
 
 
THIS AGREEMENT, made as of the 1st day of December, 2006, by and between
AllianceBernstein L.P., a Delaware limited partnership (the “Company”), and (the
“Participant”).
 
Preliminary Statement
 
The Participant has been authorized to receive the following Incentive Award
under the AllianceBernstein Financial Advisor Wealth Accumulation Plan (the
“Plan”). Unless otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan and the
Administrative Guidelines attached hereto. A copy of the Plan has been delivered
to the Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and agrees to comply
with it and this Agreement, the attached Administrative Guidelines and all
applicable laws and regulations.
 
Accordingly, the Company and the Participant agree as follows:
 
1.    Incentive Award. Subject to the restrictions, terms and conditions of the
Plan and this Agreement (including its attachments), the Company hereby awards
an Incentive Award to the Participant of $.
 
2.    Vesting.
 
(a)    Except as set forth in subsection (b) below, the Incentive Award shall
become vested and cease to be forfeitable (but shall remain subject to the other
terms of this Agreement) as follows if the Participant has been continuously
employed by the Company or an Affiliate until such date:
 
VESTING DATE
VESTED PERCENTAGE
   
January 1, 2008
14.3%
   
January 1, 2009
14.3%
   
January 1, 2010
14.3%
   
January 1, 2011
14.3%
   
January 1, 2012
14.3%
   
January 1, 2013
14.3%
   
January 1, 2014
14.2%

 

--------------------------------------------------------------------------------


 
There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date.
 
(b)    Notwithstanding Paragraph (a), a Participant’s Incentive Benefit shall
become immediately vested and cease to be forfeitable upon the Participant’s
death or when the participant becomes Disabled or upon Termination of Employment
by the Company without Cause. For purposes of this Section, “Cause” shall mean a
termination of employment due to the Participant’s insubordination, dishonesty,
fraud, moral turpitude, misconduct, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company or its
Affiliates; the failure to remain licensed (to the extent required by applicable
law) to perform his employment duties or the failure of the Participant to
obtain all relevant licenses to perform such duties; the violation of any
employment rules, policies or procedures of the Company (including internal
compliance rules); an act or acts constituting a felony under the laws of the
United States or any state thereof; or a violation of the federal or state
securities laws.
 
3.    Forfeiture. If the Participant’s employment with the Company or any
Affiliate is terminated for any reason, other than as described in Section 2(b)
above, prior to becoming vested in accordance with Section 2(a) above, the
Participant shall forfeit to the Company, without compensation, any and all
unvested Incentive Benefits.
 
4.    Replacement of Certain Eligible Revenues. If during the first year of
participation in the Plan, the revenues from a single client
relationship previously used to calculate the Eligible Revenues decrease due to
net asset withdrawals of more than $25 million, the Participant shall replace
the lost assets in excess of $25 million with client assets from client
relationships not previously used to calculate Eligible Revenues. If in any year
of participation any client relationship whose revenues were used to calculate
the Eligible Revenues is reassigned to another employee, the Participant shall
replace the reassigned client relationships with relationships having equivalent
revenues that were not previously used to calculate Eligible Revenues. The
Company also shall have the right, in the foregoing circumstances, to deem
revenues from other client relationships serviced by the Participant as Eligible
Revenues.  The Company shall define client relationships in its sole discretion.
 
5.    Payment. The Participant may make an election using the form attached
hereto to elect when and how his or her vested Incentive Benefits will be paid
in lieu of the default payment method provided under the Plan.
 
6.    Post-Termination Obligations. The Participant agrees that the Plan and the
Incentive Award being made thereunder are in further consideration of the
Participant’s confidentiality and non-solicitation obligations, which are set
forth in Paragraphs 3, 4 and 5 of the Participant’s employment agreement with
AllianceBernstein L.P. Accordingly, Participant agrees that the provisions of
those Paragraphs 3, 4 and 5 are incorporated in this Agreement by reference as
if fully set forth.
 
-2-

--------------------------------------------------------------------------------



7.    Death. The Participant’s Beneficiary shall be the persons designated
pursuant to the form attached hereto. The Participant may change his designation
of beneficiary(ies) at any time prior to his death by submitting a new
beneficiary form to the Company.
 
8.    Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflict of law provisions.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
ALLIANCEBERNSTEIN L.P.
             
By
/s/ Robert H. Joseph, Jr.
   
Officer
           

 
-3-

--------------------------------------------------------------------------------




ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


ELECTIVE DISTRIBUTION DATE & ELECTION DISTRIBUTION FORM
ELECTION FORM

--------------------------------------------------------------------------------



The undersigned hereby elects under the AllianceBernstein L.P. Financial Advisor
Wealth Accumulation Plan (the “Plan”) as follows:


1.
In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the
Plan, I elect to receive (or commence receiving) my vested Incentive Benefits
under the Plan on the following Elective Distribution Date:




 
¨
As soon as administratively possible following my Separation of Service, as
defined in the Plan.




 
¨
January 31, 20____ (this date must be later than date on which the Incentive
Benefits will become 100% vested under Agreement).



2.
In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the
Plan, I elect to receive my Incentive Benefits under the Plan in the following
Elective Distribution Form:




 
¨
Substantially equal annual installments paid over a period of _____ years (not
exceeding 10 years).




 
¨
A single lump sum.



 
These elections, upon becoming effective, shall revoke and supersede all prior
elections.

 
   
 
 
Signature of
       
Participant: 
   
 Date:
 

 
-4-

--------------------------------------------------------------------------------



ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


ADMINISTRATIVE GUIDELINES
_____________________________
 
Plan Eligibility 


Individuals who have completed eight years of service as a Financial Advisor,
have $500 million or more in assets under management, and service no more than
150 eligible client relationships, as defined by the firm, at the time of any
Incentive Award may be selected by the firm to participate in the
AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan (the “Plan”).
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan and the Award
Agreement.


Participation Is Not Mandatory


After being selected, each eligible Financial Advisor may choose whether or not
to participate.


Participation Deadlines


A Financial Adviser selected by the firm to participate in the Plan will have 30
days from the notification of his or her selection to accept an Incentive Award,
but in all cases must accept the Incentive Award by December 31 prior to the
first year of participation. Each Financial Advisor should analyze his or her
own circumstances when deciding to participate in the Plan. Incentive Awards are
granted as of January 1 of each year. Financial Advisors will be notified of
their selection annually.


Determining the Amount of the Incentive Award


The amount of an Incentive Award is based upon the Financial Advisor’s Eligible
Revenues, which are selected from the new account and base servicing revenue for
the trailing four calendar quarters prior to the Incentive Award attributable to
eligible client relationships serviced by the Advisor. Seven percent (7%) of the
Eligible Revenues are multiplied by the number of years the Financial Advisor
elects to be a participant in the Plan. The minimum term of participation is
five years and the maximum is seven years. An Incentive Award equal to the
resulting amount will be granted and recorded as a book entry in a Plan account
on behalf of the Financial Advisor.


The Company determines, in its sole discretion, which revenues are Eligible
Revenues. Accounts on which Base Level Servicing revenue is shared among two or
more Financial Advisors do not produce Eligible Revenues and may not be included
in the calculation of any Incentive Award.

-5-

--------------------------------------------------------------------------------



Investment of the Incentive Award


Investment returns on the Incentive Award will be measured pursuant to the
participating Financial Advisor’s elections in a selected family of investment
products. The Financial Advisor will have the ability to change his or her
investment measurement allocation with a frequency consistent with firm
policies. However, any investment election in AllianceBernstein Holding Units
cannot be changed after such election, and investment elections in Hedge Fund
products must meet minimum investment requirements and other applicable
qualifications, and abide by the Hedge Fund rules for withdrawals.


Available Investment Elections



 
·
AllianceBernstein Holding Units

 
·
AllianceBernstein Small Cap Growth Portfolio

 
·
AllianceBernstein Small/Mid-Cap Value Fund

 
·
AllianceBernstein Real Estate Investment Fund

 
·
Federated Prime Obligation Fund

 
·
Bernstein Strategic Value Portfolio

 
·
Bernstein Strategic Growth Portfolio

 
·
Bernstein International Portfolio

 
·
Bernstein Emerging Markets Fund

 
·
Bernstein Intermediate Duration Fund

 
·
Bernstein Short Duration Fund

 
·
AllianceBernstein Global Style Blend DBT

 
·
Bernstein Advanced Value Hedge Fund

 
·
Bernstein Global Opportunities Hedge Fund

 
·
Bernstein Global Diversified Hedge Fund

 
·
AllianceBernstein Global Diversified Strategies L.P. Hedge Fund A

 
·
AllianceBernstein Global Diversified Strategies L.P. Hedge Fund B

 
·
Bernstein Multi-Strategy Fixed Income Hedge Fund





Incentive Award Vesting Schedule


Each Incentive Award will vest annually on January 1 on a pro-rata basis in
equal installments over the term of the Incentive Award. All Incentive Awards
shall vest immediately, however, upon the participant’s death or if the
participant becomes Disabled as defined by the Plan. If the participant’s
employment is terminated for any reason other than those set forth in the Award
Agreement, any portion of the award that has not vested will be forfeited.


Incentive Award Distributions


The vested portion of the Incentive Award will be paid in cash, except portions
elected to be invested in AllianceBernstein Holding Units, which will be paid in
Holding Units. Payments will be made in the first calendar quarter following the
end of the third year and annually thereafter. Subject to the following
paragraph, the Financial Advisor may also elect, at the time of the Incentive
Award, to defer payments, once 100% vested, until termination of their
employment or some date certain in the future. Additionally, they may elect to
receive annual payments over an extended period of up to 10 years. Further
deferrals are available as described in the plan document.

-6-

--------------------------------------------------------------------------------



Any change in either the Elective Distribution Date or form of the distribution
requires the Financial Advisor to elect a new distribution date that is no
earlier than the fifth anniversary of the Participant’s previous Elective
Distribution Date (regardless of whether the Participant’s new election was
solely to change the Elective Distribution Form). Any change in the Elective
Distribution Date must be made at least twelve months prior to the Elective
Distribution Date that is changing.


Effect of Plan Participation on Commissions


The future Base Level Servicing commissions on client relationships used in the
Eligible Revenues calculation will be 3% of Base Servicing Revenue for the
period of the award. Upon acceptance of an Incentive Award, Base Level Servicing
provisions in the Advisor’s employment agreement will be superceded by the
foregoing sentence.


New accounts which are opened in the same tax relationship as accounts whose
revenue was included in Eligible Revenues will be considered as additions to
existing accounts and will receive a Base Level Servicing commission of 3% on
those revenues during the vesting period. New accounts which are also new tax
relationships will receive a Base Level Servicing payout in accordance with the
compensation schedule attached to the Advisor’s employment contract, as amended
from time to time. Full Production Bonus will be paid on all New Accounts
regardless of when the tax relationship was established.  


Adjustments To Incentive Awards


Subject to the following paragraph, the firm bears the risk of poor markets or
excessive negative cash flow as it relates to the Incentive Award amount.
Accordingly, there is no downward adjustment to the Incentive Award due to those
reasons. There also is no upward adjustment to the Award in those periods when
net asset growth is positive.


If during a Participant’s first year of participation in the Plan, the revenues
from a single client relationship previously used to calculate the Eligible
Revenues decrease due to net asset withdrawals of more than $25 million, the
Participant shall replace the lost assets in excess of $25 million
with client assets from client relationships not previously used to calculate
Eligible Revenues. If in any year of participation any client relationship whose
revenues were used to calculate the Eligible Revenues is reassigned to another
employee, the Participant shall replace the reassigned client relationships with
relationships having equivalent revenues that were not previously used to
calculate Eligible Revenues. The Company also shall have the right, in such
circumstances, to deem revenues from other client relationships serviced by the
Participant as Eligible Revenues.  The Company shall define client relationships
in its sole discretion.
 
-7-

--------------------------------------------------------------------------------



The Base Level Servicing payout on accounts used to replace Eligible Revenues
will be paid at the 3% rate set forth above.
 
Plan Adminsitration


The Newport Group initially will administer the recordkeeping for the plan and
provide monthly statements to each participant. Account access will be available
via the internet at any time, and changes in investment elections may be
initiated through www.plandestination.com. The firm will inform you of any
change of plan administrator.
 
 
-8-

--------------------------------------------------------------------------------